Name: Regulation (EEC) No 1640/73 of the Council of 18 June 1973 amending Regulation (EEC) No 2049/69 laying down general rules on the denaturing of sugar for animal feed
 Type: Regulation
 Subject Matter: agricultural structures and production;  beverages and sugar;  food technology;  agricultural activity
 Date Published: nan

 Avis juridique important|31973R1640Regulation (EEC) No 1640/73 of the Council of 18 June 1973 amending Regulation (EEC) No 2049/69 laying down general rules on the denaturing of sugar for animal feed Official Journal L 165 , 22/06/1973 P. 0006 - 0006 Finnish special edition: Chapter 3 Volume 5 P. 0156 Greek special edition: Chapter 03 Volume 9 P. 0205 Swedish special edition: Chapter 3 Volume 5 P. 0156 Spanish special edition: Chapter 03 Volume 7 P. 0051 Portuguese special edition Chapter 03 Volume 7 P. 0051 REGULATION (EEC) No 1640/73 OF THE COUNCIL of 18 June 1973 amending Regulation (EEC) No 2049/69 laying down general rules on the denaturing of sugar for animal feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC (1) of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation No 1014/73 (2), and in particular Article 9 (7) thereof; Having regard to the Proposal from the Commission; Whereas for several marketing years a denaturing premium has been fixed only for white sugar which is to be denatured by specified denaturing methods, in order to be able to satisfy the sugar needs of agriculture; Whereas experience has shown that when the denatured sugar is used in a specific sector, the particular use of the sugar which may benefit from the premium must be specified at the same time as when the denaturing premium is determined ; whereas at present the use of the sugar can only be specified by resorting to the tendering procedure ; whereas experience has shown it desirable to provide for this possibility when the premium is fixed uniformly for the whole Community ; whereas with this end in view it is necessary to amend Regulation (EEC) No 2049/69 (3) of 17 October 1969 laying down general rules on the denaturing of sugar for animal feed, as last amended by Regulation (EEC) No 2863/71 (4), HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph shall be added to Article 2 (1) of Regulation (EEC) No 2049/69: "Provision may be made that sugar for which a denaturing premium is fixed be used for a specific purpose." Article 2 The second subparagraph of Article 4(1) of Regulation (EEC) No 2049/69 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 June 1973. For the Council The President A. LAVENS (1)OJ No 308, 18.12.1967, p. 1. (2)OJ No L 106, 20.4.1973, p. 1. (3)OJ No L 263, 21.10.1969, p. 1. (4)OJ No L 288, 31.12.1971, p. 1.